DETAILED ACTION
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 is directed to a/an abstract idea, as evidenced by the claim language of “receive a first set of motion data from the image capture device related to at least one joint of a subject while the subject is performing a task,” “receive a second set of motion data from the external body motion sensor related to the at least one joint of the subject while the subject is performing the task,” “calculate kinematic and/or kinetic information about the at least one joint of a subject from a combination of the first and second sets of motion data,” and “output the kinematic and/or kinetic information for purpose of assessing a movement disorder, wherein the kinematic and/or kinetic information comprises total duration of the task performance; number of movements performed, movement mean speed, movement peak speed, movement duration, movement smoothness, and path length.”  This claim language may be categorized as “An Idea ‘Of Itself” because the claim language is recited broadly enough to encompass subject matter that is capable of being performed mentally or with pen and paper.  This claim language, being viewed in the context of the claim as a whole, seeks to tie up the abstract idea and therefore does not qualify for the streamlined eligibility analysis.  Additionally, the claim language follows the same analysis that was presented in Electric Power Group.  Consequently, a full analysis using the two-step test handed down by the Supreme Court is warranted.
With regard to the first step, the claim language recited above embodies a/an abstract idea and therefore the first step of the test is met.  With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “an image capture device,” “at least one external body motion sensor,” and “a central processing unit (CPU) with storage coupled to the CPU for storing instructions.”  However, these additional elements are (1) are merely data gathering, audience determining, and/or stimuli producing implementation(s) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data, determine the audience, and/or produce the stimuli; (2) fail to be tied to a particular machine or apparatus, or transform a particular article to a different state or thing; and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  For example, the “image capture device” is commercially available and therefore routine, well-known, and conventional, as evidenced by page 13, lines 2-8 of the specification as originally filed.  The “at least one external body motion sensor” is routine, well-known, and conventional, as evidenced by page 15, lines 15-22 of the specification as originally filed.  The “central processing unit” and the “storage” are routine, well-known, and conventional as evidence by Alice Corp. and OIP Techs.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Claim 2 recites a “force plate,” which is well-known, routine, and conventional, as evidenced by page 25, lines 27-30 of the specification as originally filed.  Claim 2 recites additional abstract ideas under the same analysis as above.  Claim 4 recites “a device for eye tracking,” which is well-known, routine, and conventional, as evidenced by page 27, lines 11-15 of the specification as originally filed.  Claim 5 recites “a device for voice tracking,” which is well-known, routine, and conventional, as evidenced by page 13, lines 19-21 of the specification as originally filed.  Claim 6 recites further limitations on abstract idea(s) that has/have already been recited.  Claim 7 recites further limitations on abstract idea(s) that has/have already been recited.  Claim 8 recites further limitations on an element that is routine, well-known, and conventional.  Claim 9 recites further limitations on an element that is routine, well-known, and conventional.  Claim 10 recites further limitations on abstract idea(s) that has/have already been recited.  Claim 11 recites further limitations on abstract idea(s) that has/have already been recited.  Claim 12 recites further limitations on abstract idea(s) that has/have already been recited.  Thus, claim(s) 1-12 is/are rejected under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791